DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubrere (US 2018/0029727) in view of Wittmann (US 6 565 043).

Regarding independent claims 7, 9, and 19:
Doubrere discloses a satellite comprising two thruster groups each having a plurality of thrusters (21/21’ and 22/22’),
a controller (e.g. [0136]) “configured to” control the thruster groups and configured to:
fire the thrusters simultaneously in a direction opposite the travel direction (as schematically depicted in Fig 1; [0056]; claim 19), and
operating the thrusters such that different thrusters may be operated at different distances and in odd numbers relative to the satellite center of gravity to compensate for the thrusters of the other group (Fig 6 depicts the thrusters of each group controlled by different means, and the booms move the thruster groups separately, thus the controller is configured to operate the thrusters as such); and
first and second adjustment mechanisms (141/151, et al.) having the respective thruster groups mounted thereto for adjusting the distances,
wherein each adjustment mechanism including rod-shaped booms (14, 15), first body-side gimbals (142, 152), thruster bases (146, 156) and thruster side gimbals (143, 153).
Doubrere discloses single axis pivots, but does not disclose two-axis gimbals.
Wittmann teaches two-axis gimbals (230) for spacecraft thrusters.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Doubrere to use two-axis gimbals as taught by Wittmann for the predictable advantage of increasing the articulations available for the thrusters, as each articulation would now be movable in two axes instead of only one, in order to provide greater fine-tuned control of the thrust vector (multiple points of articulation permit various changes at each point and about each axis) or to permit continued control in the event of the failure of one gimbal (as each gimbal may rotate about multiple axes, some redundancy via overlap is provided), and since multi-axis gimbals are alternative equivalent devices for articulating spacecraft thrust vectors in a predictable manner.
Note: The claims refer to substantially to capabilities of operation based on control of the thrusters. However the claims are directed to the apparatus, not the method of use, and the controller is configured to operate due to the arrangement of the thrusters on booms and the manner in which the control signals are provided (as in e.g. Fig 6).

Regarding independent claim 10, and claims 11-15:
The discussion above regarding claims 7 and 9 is relied upon.
The claims recite the operational capabilities due to the ability to move and operate the thruster groups. Doubrere thus meets the claims as providing a system with such movable thruster groups capable of performing the desired maneuvers.

Regarding claims 16-18:
The discussion above regarding claims 7 and 19 is relied upon.
Doubrere discloses a satellite having movable thrusters, but does not disclose changing the positions of the thruster groups inversely dependent upon the number of thrusters used.
One of ordinary skill recognizes that the movable thrusters would likely create differing moment vectors about the satellite as they are moved (moment equals force times distance). As the arms are moved to provide desired thrust, the arms may not be able to symmetrical apply forces, particularly due to the body of the satellite blocking some trajectories (e.g. exhaust adversely acting upon the body) and the limitations of the arm movements themselves (e.g. the arm cannot move through the body). The arms would then be asymmetrically applied to provide a given thrust. Such dissymmetry would cause adverse moments upon the satellite, i.e. “turning” the satellite to an undesired orientation.
Accordingly, one of ordinary skill would then return to the moment equation to adjust the force when the distance cannot be adjusted in order to produce the same moment to counter these adverse moment effects. Thruster force adjustment can only occur via two methods, by either reducing the level of thrust from each thruster or reducing the number of thrusters activated. Thus as the distance for one thruster group increases/decreases relative to the distance of the other group, the number of thrusters used in the first group (or the exhaust level thereof) may be decreased/increased respectively to retain a consistent moment upon the satellite. This is in particularly enabled by Doubrere by the use of multiple PPU that each apply commands to differing thrusters (as schematically depicted in Fig 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Doubrere to modify the number of thrusters activated based on the distance from the body as one of ordinary skill would recognize that adverse moments caused by the limitations of arm movement would need to be accounted for, and reducing the number of thrusters firing is one of a limited number of finite techniques for adjusting the force to applied to the satellites to counter these adverse effects.
Note: the equilibrium and disequilibrium states of claims 17 and 18 are defined by the thrusters being used, and are thus encompassed by the above reasoning to use the thrusters in the prescribed manner.

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 

In response to applicant's argument that Doubrere does not disclose the operation of the thrusters as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
MPEP 2114. In this instance, Doubrere discloses thruster groups on articulated booms, thus permitting various movement. The booms are provided with gimbals (two-axis via Wittmann), which permits multiple degrees of freedom. The thrusters of each group are connected to the controller via differing signal arrangements (Fig 6), thus permitting control of a thruster of a group to be different from the other thruster of that group. Doubrere thus provides all of the structure and capabilities for the controller to operate the thruster group independently and in whatever direction, and thus permits the intended operations specified by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619